Exhibit 10.1

 

December [·], 2011

 

SCBT Financial Corporation

520 Gervais Street

Columbia, South Carolina  29201

 

Re:  Agreement and Plan of Merger by and between SCBT Financial Corporation
(“SCBT”) and Peoples Bancorporation, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

In consideration of the expenses and other obligations SCBT will incur in
connection with the Agreement and Plan of Merger, by and between SCBT and the
Company, dated as of December [·], 2011 (as may be amended, amended and restated
or otherwise modified from time to time, the “Merger Agreement”), and in order
to induce SCBT to execute the Merger Agreement and to proceed to incur such
expenses,

 

 

(“Shareholder”) hereby agrees as follows (capitalized terms used and not defined
herein shall have the meaning given in the Merger Agreement):

 

1.             Shareholder represents and warrants that, as of the date of this
letter agreement Shareholder has, and at all times during the term of this
letter agreement will have, beneficial ownership of, good and valid title to and
full and exclusive power to vote and to dispose of, in each case without
restriction or limitation, that number of shares of the common stock of the
Company, par value $1.11 per share, (the “Common Stock”), as set forth on Annex
A hereto (such shares, together with all additional shares or rights to acquire
shares of Common Stock that such Shareholder may acquire from and after the date
hereof, the “Shares”).  Shareholder hereby revokes any and all previous proxies
granted with respect to the Shares.

 

2.             Shareholder agrees, until the earlier of (a) the Effective Time
or (b) the date that the Merger Agreement is terminated in accordance with its
terms (the “Expiration Date”), that, without the prior written consent of SCBT,
other than pursuant to the Merger, Shareholder shall not directly or indirectly,
sell (including short sell), transfer, pledge, encumber or otherwise dispose of,
including by gift (collectively, “Transfer”), or enter into any contract or
understanding with respect to a Transfer of, the Shares.  In the case of any
Transfer by operation of law, this letter agreement shall be binding upon the
transferee(s).

 

3.             Until the Expiration Date (in the case of clauses (a), (b),
(c)(ii) and (c)(iii) below) and except as SCBT may otherwise agree, at the
Company Shareholders Meeting and at any other meeting of Company shareholders,
however called, and on every action or approval by written consent of
shareholders of the Company, Shareholder shall vote

 

--------------------------------------------------------------------------------


 

(or cause to be voted), or deliver (or cause to be delivered) a written consent
covering, the Shares:

 

(a)           in favor of the approval of the Merger and the Merger Agreement
and in favor of any proposal to adjourn or postpone the Company Shareholders
Meeting to a later date if there are not sufficient votes for adoption of the
Merger Agreement on the date on which the Company Shareholders Meeting is held
and in favor of any action in furtherance of any of the foregoing;

 

(b)           against any action or agreement that is intended, or could be
reasonably expected to, result in a breach of any representation, warranty,
covenant or obligation of the Company or any Company Subsidiary in the Merger
Agreement or that would otherwise be inconsistent with, prevent, impede or delay
the consummation of the Merger; and

 

(c)           against (except as to the transactions contemplated by the Merger
Agreement) any proposal that relates to an Acquisition Proposal or Alternative
Transaction or any amendment or other change in the Company’s or any Company
Subsidiary’s articles of incorporation or bylaws.

 

4.             Shareholder hereby acknowledges that Shareholder is bound by the
restrictions set forth in Section 6.9 of the Merger Agreement and agrees
consistent therewith not to solicit or facilitate any Acquisition Proposal or
Alternative Transaction.

 

5.             Shareholder represents, warrants and covenants to SCBT that this
letter agreement has been duly and validly executed and delivered by Shareholder
and constitutes a valid and legally binding agreement of Shareholder,
enforceable against the undersigned in accordance with its terms and no other
action is necessary to authorize the execution and delivery by Shareholder or
the performance of its obligations hereunder.  If Shareholder is married and any
of the Shares constitute community property or spousal approval is otherwise
necessary for this letter agreement to be legal, binding and enforceable, this
letter agreement has been duly and validly executed and delivered by, and
constitutes a valid and legally binding agreement of, Shareholder’s spouse,
enforceable in accordance with its terms.

 

6.             Except as otherwise provided herein, this letter agreement shall
terminate and shall have no further force or effect as of the Expiration Date.

 

7.             The undersigned acknowledges that SCBT will be irreparably harmed
by, and that there will be no adequate remedy at law for, a violation by the
undersigned hereof.  Without limiting other remedies, SCBT shall have the right
to enforce this letter agreement by specific performance or injunctive relief.

 

8.             This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of South Carolina applicable to
agreements made and to be performed entirely within such state.  The parties to
this letter agreement irrevocably submit to the personal jurisdiction of any
court of the State of South Carolina or any court of the United States located
in the State of South Carolina with respect to any dispute

 

2

--------------------------------------------------------------------------------


 

arising out of this letter agreement or the transactions contemplated by this
letter agreement.  This letter agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

SCBT FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated: December       , 2011

 

 

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Shareholder

 

Shares beneficially
owned

 

Shares subject to
options, warrants and
other rights to acquire
shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The number of shares set forth on this Annex A are the only shares of Common
Stock beneficially owned by Shareholder as of the date of this letter agreement.

 

--------------------------------------------------------------------------------